       Case 1:20-cv-00379-JCH-CG Document 5 Filed 07/07/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

RAYMOND HERNANDEZ,

              Plaintiff,

v.                                                                No. CV 20-379 JCH/CG


CHIEF RICHARDSON, et al.,

              Defendants.

                           SECOND ORDER TO CURE DEFICIENCY

       THIS MATTER is before the Court on Plaintiff Raymond Hernandez’s Application

to Proceed in District Court Without Prepaying Fees or Costs (the “Application”), (Doc.

4). The Court determines that Plaintiff’s Application is missing the required certified

copy of Plaintiff’s inmate account statement for the 6-month period immediately

preceding this filing. See 28 U.S.C. § 1915(a)(2). Section 1915 states:

              “A prisoner seeking to bring a civil action . . . shall submit a certified
              copy of the trust fund account statement (or institutional equivalent)
              for the prisoner for the 6-month period immediately preceding the
              filing of the complaint. . .”

28 U.S.C. § 1915(a)(2). The standard form application to proceed under § 1915 also

requires:

              “If you are a prisoner, you must attach a statement certified by the
              appropriate institutional officer showing all receipts, expenditures,
              and balances during the last six months in your institutional accounts.
              If you have multiple accounts, perhaps because you have been in
              multiple institutions, attach one certified statement of each account.”

(Doc. 2 at 1). Plaintiff has not submitted the certified inmate account statement as

required by § 1915(a)(2) and the application form. Failure to cure the designated

deficiency by August 5, 2020, may result in dismissal of this action without further
       Case 1:20-cv-00379-JCH-CG Document 5 Filed 07/07/20 Page 2 of 2



notice. If Plaintiff claims to be having problems obtaining a copy of the required

statement from the Metropolitan Detention Center, he is directed to provide a copy of

this Order to the appropriate financial officer.

       IT IS THEREFORE ORDERED:

       (1) that Plaintiff CURE the designated deficiency by submitting the required

certified copy of Plaintiff’s inmate account statement for the 6-month period immediately

preceding this filing no later than August 5, 2020; and

       (2) the Clerk is DIRECTED to send two copies of this Order to Plaintiff so that

Plaintiff may provide a copy to the appropriate financial officer.

       IT IS SO ORDERED.


                             ______________________________
                             THE HONORABLE CARMEN E. GARZA
                             CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
